Citation Nr: 1532134	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right ankle traumatic arthritis on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating higher than 10 percent for the Veteran's right ankle disability.  In a July 2007 rating decision, the RO granted a 20 percent rating for the right ankle disability, following assignment of a temporary 100 percent evaluation for surgical treatment and convalescence assigned from May 7, 2007, to July 1, 2007.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the RO in September 2011.  A transcript of the hearing is of record.

In April 2012, the Board found that the increased rating matter contained an inferred claim for TDIU, and remanded both claims for additional development.  In August 2014, the Board denied a higher schedular rating for the Veteran's right ankle disability, but remanded the claim for additional development on an extraschedular basis.  The TDIU claim was also remanded.

Additional evidence has been received since the Agency of Original Jurisdiction (AOJ) last reviewed these claims.  However, the Veteran submitted an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's right ankle traumatic arthritis does not result in frequent hospitalizations or marked interference with employment.

2.  The Veteran does not meet the schedular criteria for a TDIU, and the functional impact of his service-connected disabilities do not preclude him from engaging in sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for right ankle traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.16, 4.17, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated July 2009 and May 2012.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and assess the functional impact of the Veteran's right ankle condition and other service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, the Board previously remanded these claims for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration.  A September 2014 memorandum addressing this extraschedular consideration  has been received, and therefore there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).


II.  Increased Rating

As discussed above, the Board denied a schedular rating higher than 20 percent for the Veteran's right ankle disability in its August 2014 decision.  The remaining issue is whether an extraschedular rating is warranted.

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board previously found in its August 2014 remand that the available schedular criteria did not adequately address the symptoms associated with the Veteran's right ankle condition.  

However, with respect to second prong of Thun, the Veteran's right ankle disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition, aside from the surgical treatment and convalescent period for which he has already received a temporary 100 percent rating under the provisions of 38 C.F.R. § 4.30.  As to employment, the Veteran has not been employed during the appeal period.  Although he contends that his right ankle disability prevents employment, that contention is addressed below in the context of his TDIU claim.  Here, in the context of his claim for an extraschedular rating under 38 C.F.R. § 3.321, there has been no actual marked interference with employment because the Veteran has not been employed.  The September 2014 extraschedular memorandum made a similar determination.  Thus, while the schedular criteria may not fully contemplate the Veteran's symptoms, an extraschedular rating is not warranted..

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for right ankle traumatic arthritis, rated at 20 percent; depression, rated at 10 percent from May 25, 2009; and right ankle surgical scars, rated at 10 percent from May 24, 2009.  His combined schedular rating does not exceed 40 percent during the appeal period, and therefore he does not meet the schedular criteria for a TDIU.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board may not assign a TDIU on an extraschedular basis upon initial review.  The authority to assign TDIU ratings under 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  In this case, the September 2014 extraschedular memorandum denied a TDIU under 4.16(b), which found that the Veteran would not be unemployable in all environments due solely to his service-connected disabilities.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The Veteran worked as a full-time truck driver from 1977 to 2000.  He completed 2 years of college, and also attended the Urban League Computer School.  See May 2012 VA Form 21-8940.

The Board concedes that the Veteran's prior employment as a truck driver was physical in nature, and that the functional impairment associated with his right ankle prevents him from engaging in that occupation.  VA examinations of the right ankle document that he can only stand for up to 10 minutes, and can only walk for a few minutes, before experiencing pain.  During examinations in September 2006 and July 2008, it was noted that the Veteran limped on his right foot.  Several examinations documented that he used ambulatory aids, such as canes, walkers, and wheelchair, for his right ankle condition and non-service connected knee conditions.

However, the evidence also demonstrates that the Veteran is capable of sedentary employment.  VA examiners in May 2012 and November 2014 specifically noted that the Veteran was capable of sedentary employment.  These opinions are consistent with the Veteran's statement during a June 2015 VA examination that "sitting is no problem."  VA records from as early as June 2006 also noted that the Veteran enjoyed working on his computer in his spare time, indicating he is capable of sedentary computer work.  In addition, the Veteran reported having 2 years of college level education, and that he attended the Urban League Computer School.  This indicates that he has education, skills, and training necessary to engage in computer work.

With respect to his depression, a June 2015 VA examiner determined that the Veteran's condition resulted in occupational impairment with reduced reliability and productivity.  Notably, during an November 2009 VA examination, the Veteran reported teaching Sunday school at his church.

The evidence of record includes Global Assessment of Functioning (GAF) scores.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

However, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-V, at 16.

As noted above, right ankle arthritis and scars do not affect sedentary employment, and given that his depression results in only reduced reliability and productivity, the Board finds that the Veteran's service-connected disabilities would not preclude him from obtaining or maintaining gainful sedentary employment.  As explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such veteran.  Here, the Veteran does not meet the schedular criteria for a TDIU, and the overall functional impact of his service-connected disabilities does not preclude sedentary work, particularly in light of his educational and training background.  Therefore, a TDIU is not warranted.


ORDER

An extraschedular evaluation of traumatic arthritis of the right ankle, rated at 20 percent, is denied.

A TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


